Citation Nr: 0942846	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a cold 
injury.

2. Entitlement to an increased initial rating of greater than 
20 percent for bilateral hearing loss.

3. Entitlement to an increased initial rating of greater than 
30 percent for posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from April 1943 
to December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating 
determinations completed in October 2006 and October 2007 by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Huntington, West Virginia.  The Veteran had a 
hearing before the undersigned Board Member in August 2009.  
A transcript of that hearing is contained in the record.  

At his August 2009 hearing, the Veteran chose to WITHDRAW his 
appeal for an increased initial rating of greater than 10 
percent for tinnitus.  Thus, the issue will not be considered 
here.

The issues of increased initial rating for bilateral hearing 
loss and increased initial rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not currently suffer from residuals of a 
cold injury related to his active duty service.


CONCLUSION OF LAW

Chronic residuals of a cold injury were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the May 2007 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the May 2007 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran of how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
all relevant VA treatment records identified by the Veteran 
are of record, and he has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  The Veteran was also afforded a VA 
examination with respect to the issue decided herein.

Although the Veteran's service treatment records are not 
associated with his claims file, they were adequately 
determined not to be available in October 2006.  
Additionally, the Veteran stated at his August 2009 hearing 
that he did not seek treatment for cold weather injuries 
during service.  Thus, with respect to his current claim, the 
Veteran is not prejudiced by the absence of his service 
treatment records.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009). 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, there is no medical evidence that the Veteran 
currently suffers from chronic residuals of a cold injury.  
At his August 2007 VA examination, the Veteran's VA examiner 
acknowledged that the Veteran likely suffered cold injuries 
during service.  However, he stated that the Veteran does not 
suffer from any chronic residuals resulting from cold 
exposure.  Although the examiner diagnosed the Veteran with 
gouty arthritis of the hands and feet and fungal infection of 
the toenails, he opined that these disorders are more likely 
related to the Veteran's age, diabetes mellitus, and 
diminished humeral and cellular immunity.  Since there is no 
other competent medical evidence of a chronic disability 
resulting from a cold injury, the Board finds that the 
Veteran does not currently suffer from a chronic disability 
related to cold injuries incurred during his active duty 
service.

The Board acknowledges the Veteran's statements that he 
suffers from residual disability as a result of cold injuries 
incurred during service.  However, as a layperson, the 
Veteran is not competent to draw such a conclusion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating 
that laypersons are not competent to offer medical opinions).  


In sum, since the Veteran has not demonstrated that he 
currently suffers from chronic residuals of a cold injury, a 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to service connection for chronic cold injury 
residuals is denied.


REMAND

With respect to the Veteran's increased rating claims for 
bilateral hearing loss and PTSD, the Board finds that remand 
for new VA examinations is warranted.

The Veteran most recently received VA examinations relating 
to his service-connected bilateral hearing loss and PTSD 
disabilities in September 2007 and August 2007, respectively.  
At his August 2009 hearing, the Veteran stated that both of 
these conditions have worsened since his most recent 
examinations more than 2 years ago.  Thus, the Board finds 
that remand is warranted for new examinations.

Additionally, with respect to his claim for an increased 
initial rating for PTSD, the Veteran stated at his August 
2009 hearing that he has been receiving treatment at the VA 
Medical Center in Beckley, West Virginia.  The Veteran also 
stated that he regularly attends group meetings at a Vet 
Center, although it is unclear whether these meetings occur 
in Welch, West Virginia, or Princeton, West Virginia.  Upon 
remand, any available records from these locations which are 
not currently associated with the claims file should be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain all outstanding records 
pertaining to the Veteran's PTSD 
disability from the VA Medical Center in 
Beckley, West Virginia, the VA Vet Center 
in Princeton, West Virginia, and a 
possible Vet Center in Welch, West 
Virginia.  If it is determined that the 
Veteran attends PTSD treatment sessions in 
Welch, West Virginia outside of the VA 
system, the Agency of Original 
Jurisdiction should request permission 
from the Veteran to obtain these records.

2. After any outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature and severity of all current 
manifestations of PTSD.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score 
related to the Veteran's service- 
connected PTSD on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  

The examiner should note the presence of 
any other psychiatric disorders (including 
personality disorders), and if possible, 
the extent to which the Veteran's symptoms 
are a result of such disorder(s), and not 
his service-connected PTSD.  If the 
examiner cannot distinguish the 
symptomatology due to the Veteran's 
service-connected PTSD from other 
psychiatric disorders, the examiner should 
state this and explain why not.  The 
rationale for all opinions expressed must 
be provided.

3.  Schedule the Veteran for a VA 
audiological exam to determine his current 
level of bilateral hearing loss.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.

After reviewing the record, the examiner 
should conduct an audiological examination 
to determine the current level of the 
Veteran's bilateral hearing loss.  The 
examination should include puretone 
threshold testing at each of the relevant 
frequencies and a Maryland CNC speech 
recognition test.  Results for all tests 
should be stated in numerical form.  
Additionally, the examiner should fully 
describe the functional effects caused by 
the Veteran's hearing disability.

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that is fully compliant with the 
provisions of 38 C.F.R. § 19.29 (2009).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


